His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Conrt as follows:
This is a suit by a snb-contractor against the owner and builder who had failed to provide security and to record their contract as required'by Act 134 of 1906. On a prior appeal we set aside a judgment maintaining a plea of no cause of action and remanded the case. (8 Ct. of Appeal, 300). The owner now appeals from a judgment against him and the builder on the merits awarding plaintiff the full amount of his claim.
There is no merit in the appellant’s first complaint to the effect that the sworn statement does not contain sufficient detail. The main claim of plaintiff is based on a contract for furnishing the woodwork required, and the account which, together with the accompanying affidavit sets forth the nature and price of the contract and the payments made thereon, is clearly sufficient. The other items are minutely detailed.
Gaiennie Company vs. Weir, No. 5630-3 of our docket decided 25th of November, 1912.
The appellant further contends that the sworn statement of plaintiff was served and recorded more than forty-five days'after the completion of the building.
Service and recordation of the claim was had on September 29th, and the record discloses that the painting had not been completed, that the mantels and tiling had not been finished, that the doors were being fitted and. hung and that the picture mouldings and carpet strips were being installed as late as August 20th; in fact, as late as August 26th plaintiff was delivering some of the very material for the price of which he sues and which was subsequently installed. Under the circumstances it *148•cannot be said that the building was ready for final delivery within forty-five days prior to September 29th.
Opinion and decree, February 24th, 1913.
Rehearing refused, April 7th, 1913.
Gaiennie vs. Weir, supra.
Nor is there any merit in the complaint that there is lack of sufficient proof that the materials furnished were actually used in the construction 6f the building. The plaintiff has proved delivery of the material to the builder, and the contractor to whom it was delivered testifies that this material was actually used in the course of construction.
"We find no error in the judgment below and it is accordingly affirmed.
Judgment affirmed.
Dufour, J., takes no part.